Title: To Thomas Jefferson from Gouverneur Morris, 17 June 1792
From: Morris, Gouverneur
To: Jefferson, Thomas



My dear Sir
Paris 17 June 1792

I had the Honor to write to you (No. 1) on the tenth Instant. The Ministry is chang’d rather sooner than I expected that is to say as to the Totality. Messieurs Servan, Roland, and Claviere were dismissed by Mr. de Mouriez. He filld the Places of the two former with his particular Friends and as this Step was decisive and would certainly bring on very serious Quarrels it was suppos’d that he had prepard himself before Hand for all Consequences. It would seem however that he was less firmly fix’d than he had imagin’d for as the Reason for sending away the other Ministers was that they insisted on the royal Sanction to the two obnoxious and unconstitutional Decrees it was in the natural order of Things that they should be immediately sent back to the Assembly. Instead of that it is said that Mr. de Mouriez insisted on passing both and in Case of Refusal threatned Resignation. To his Surprize the King accepted the Resignation, and in Consequence his Friends newly appointed go out with him. As the present Sett have not all taken the oaths I will defer giving you the List for the present but put at the Foot of my Letter the Names and Places of such as may finally be fixed on. The Jacobines were busy all last Night to excite a Tumult in the City but the Precautions taken to prevent it have as yet prov’d successful. I am told that Mr. Lukner and Mr. de la fayette still persist in their Determination not to risque an Action. If so the present State of Uncertainty may continue some Time. If they fight and gain a victory it is not improbable that we may witness some Outrages of the most flagitious Kind. If on the contrary there is any capital Defeat  the jacobine Faction will be a little moderated. On the whole Sir we stand on a vast Volcano. We feel it tremble and we hear it roar but how and when and where it will burst and who may be destroy’d by it’s Eruptions it is beyond the Ken of mortal Foresight to discover.
While I am writing I learn the following to be the Arrangement for the new Ministry. Of the old Sett two remain Mr. Duranthon and Mr. l’acoste. The former is said to be a pretty honest Man but rather too much attach’d to the Faction bordeloise. The latter is considerd as an honest Man well acquainted with the Business of his Department, the Marine. Mr. Lajar is appointed to the Department of War. He is a Creature of Monsieur de la fayette. His Ability doubtful but his Principles sound. Mr. Chambonas is appointed to the Office of foreign Affairs. He is un homme d’esprit, but une mauvaise tête, un mauvais Sujét, and ignorant of the Business. At least so says my Informant and he is well inform’d. Mr. de Monciel a very worthy Man is nam’d to the Departmt. of the interior but his Acceptance is very doubtful. The Minister of Impositions is not yet fix’d on. He will I beleive be a Cypher for two or three such have been applied to.
This new Ministry will be purg’d (at any Rate) of some of it’s members but one great Doubt exists whether it will not be driven off by the Jacobine Faction. It is in Contemplation to make a serious Effort against that Faction in favor of the Constitution and Mr. de la fayette will begin the Attack. I own to you that I am not sanguine as to the Success. Very much is to be done and there is very little Time to do it for the foreign Enemy will soon be greatly superior in Number, and it seems now to be ascertaind that Alsace and Lorraine are dispos’d to join the Invaders. Thus while a great Part of the Nation is desirous of overturning the present Government in order to restore the antient Form and while another Part still more dangerous from Position and Numbers are desirous of introducing the Form of a fœderal Republic, the moderate Men attack’d on all Sides have to contend alone against an immense Force. I cannot go on with the Picture for my Heart bleeds when I reflect that the finest Opportunity which ever presented itself for establishing the Rights of Mankind throughout the civilized World is perhaps lost and forever.
I write on as Events arise and shall continue to do so untill the opportunity to send my Letters shall present itself. I am very truly my dear Sir yours

Gouv Morris

